           Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 1 of 19


                                             Processing      Processing     Processing Score:
                                             Score: Inbound Score:          Outbound Non-
Date                Area          District   Ballot          Outbound       Ballot Election
       10/24/2020   Nation                            94.73%         94.12%              95.99%
       10/26/2020   Nation                            93.40%         95.31%              57.15%
       10/27/2020   Nation                            94.82%         91.51%              34.73%
       10/28/2020   Nation                            97.05%         97.01%              76.66%
       10/29/2020   Nation                            95.01%         94.66%              75.53%
       10/30/2020   Nation                            93.08%         90.83%              72.59%
       10/31/2020   Nation                            90.91%         85.76%              72.23%


       10/24/2020 Capital Metro                      88.75%         51.81%             75.28%
       10/24/2020 Eastern                            91.40%         98.33%             75.34%

       10/24/2020   Great Lakes                      88.55%         71.38%              94.70%
       10/24/2020   Northeast                        95.16%         99.10%              95.90%
       10/24/2020   Pacific                          98.28%         96.09%              99.88%
       10/24/2020   Southern                         93.72%         57.60%              95.47%
       10/24/2020   Western                          95.01%         78.31%              98.85%

       10/26/2020 Capital Metro                      89.52%         85.09%             54.12%
       10/26/2020 Eastern                            90.72%         98.45%             12.26%

       10/26/2020   Great Lakes                      88.39%         77.53%              97.72%
       10/26/2020   Northeast                        95.83%         97.46%              49.83%
       10/26/2020   Pacific                          97.24%         93.94%              95.93%
       10/26/2020   Southern                         90.71%         68.15%              84.79%
       10/26/2020   Western                          93.37%         80.38%              97.64%

       10/27/2020 Capital Metro                      74.42%         65.38%             46.88%
       10/27/2020 Eastern                            92.25%         92.09%              2.59%

       10/27/2020   Great Lakes                      78.84%         11.80%              32.80%
       10/27/2020   Northeast                        95.04%         99.92%              60.95%
       10/27/2020   Pacific                          98.84%         64.27%              88.67%
       10/27/2020   Southern                         92.96%         85.80%              78.75%
       10/27/2020   Western                          95.78%         28.37%              55.47%

       10/28/2020 Capital Metro                      93.92%         52.29%             82.27%
       10/28/2020 Eastern                            95.31%         96.76%             11.14%

       10/28/2020   Great Lakes                      94.19%         15.51%              96.87%
       10/28/2020   Northeast                        97.26%         99.32%              19.16%
       10/28/2020   Pacific                          99.18%         96.19%              89.86%
       10/28/2020   Southern                         95.05%         85.18%              94.09%
       10/28/2020   Western                          97.23%         81.78%              48.16%
    Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 2 of 19



10/29/2020 Capital Metro                      90.60%   34.89%          74.07%
10/29/2020 Eastern                            88.23%   99.57%           5.97%

10/29/2020   Great Lakes                      92.82%   95.48%          95.63%
10/29/2020   Northeast                        95.78%   86.14%          72.96%
10/29/2020   Pacific                          98.40%   96.14%          75.78%
10/29/2020   Southern                         96.59%   53.79%          92.86%
10/29/2020   Western                          96.04%   88.78%          77.40%

10/30/2020 Capital Metro                      86.52%    4.23%          72.37%
10/30/2020 Eastern                            88.40%   76.99%          54.09%

10/30/2020   Great Lakes                      87.05%   83.74%          58.22%
10/30/2020   Northeast                        94.47%   95.59%          96.70%
10/30/2020   Pacific                          97.98%   97.66%          81.10%
10/30/2020   Southern                         89.19%   87.03%          87.44%
10/30/2020   Western                          93.42%   88.64%          83.49%

10/31/2020 Capital Metro                      80.70%    5.81%          67.40%
10/31/2020 Eastern                            85.10%   95.83%          40.13%

10/31/2020   Great Lakes                      86.36%   74.98%          79.68%
10/31/2020   Northeast                        93.68%   94.69%          87.90%
10/31/2020   Pacific                          97.50%   98.39%          67.55%
10/31/2020   Southern                         87.13%   21.66%          78.06%
10/31/2020   Western                          89.80%   50.15%          78.27%


10/24/2020 Capital Metro   Atlanta            84.88%    1.75%          25.00%

10/24/2020 Capital Metro   Baltimore          84.21%   96.86%          70.64%

10/24/2020 Capital Metro   Capital            92.99%   49.43%          90.98%
                           Greater S
10/24/2020 Capital Metro   Carolina           92.25%   36.84%          12.54%

10/24/2020 Capital Metro   Greensboro         83.60%   97.34%          89.49%

10/24/2020 Capital Metro   Mid-Carolinas      90.56%   91.14%          62.11%

10/24/2020 Capital Metro   Norther Virginia   91.55%   44.44%          95.03%

10/24/2020 Capital Metro   Richmond           92.46%   84.75%          92.25%

10/24/2020 Eastern         Appalachian        58.85%   68.57%          68.22%
    Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 3 of 19



                         Central
10/24/2020 Eastern       Pennsylvania       78.47%     1.33%            0.77%

10/24/2020 Eastern       Kentuckiana        37.55%    61.11%           99.89%

10/24/2020 Eastern       Norther Ohio       91.84%     4.84%           71.23%

10/24/2020 Eastern       Ohio Valley        95.08%    95.08%           89.43%
                         Philadelphia
10/24/2020 Eastern       Metropo            91.55%    39.70%            4.75%

10/24/2020 Eastern       South Jersey       95.54%    99.97%           47.20%
10/24/2020 Eastern       Tennessee          88.72%    39.52%           12.64%
                         Western New
10/24/2020 Eastern       York               96.20%    57.14%           23.81%

                         Western
10/24/2020 Eastern       Pennsylvania       98.08%    98.13%           36.03%

10/24/2020 Great Lakes   Central Illinois   89.88%     2.76%           99.08%

10/24/2020 Great Lakes   Chicago            90.71%    81.36%           10.27%

10/24/2020 Great Lakes   Detroit            74.05%    80.12%            0.09%

10/24/2020 Great Lakes   Gateway            93.45%    83.95%           99.99%

10/24/2020 Great Lakes   Greater Indiana    72.41%    78.40%           96.32%
                         Greater
10/24/2020 Great Lakes   Michigan           91.66%    83.57%           97.25%

10/24/2020 Great Lakes   Lakeland           81.73%    26.85%           99.09%
10/24/2020 Northeast     Albany             95.19%    66.67%           79.15%
10/24/2020 Northeast     Caribbean          99.63%   100.00%           80.00%
                         Connecticut
10/24/2020 Northeast     Valley             95.55%    98.84%           79.42%

10/24/2020 Northeast     Greater Boston     96.03%    87.07%           99.45%

10/24/2020 Northeast     Long Island        96.61%    83.33%           92.47%
10/24/2020 Northeast     New York           91.15%    90.57%           34.88%

                         Northern New
10/24/2020 Northeast     England            76.56%    81.82%           98.93%
    Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 4 of 19



                        Northern New
10/24/2020 Northeast    Jersey            96.50%      99.58%           99.85%
10/24/2020 Northeast    Triboro           83.10%      73.61%           11.38%

10/24/2020 Northeast    Westchester       92.76%      81.25%           94.01%
10/24/2020 Pacific      Bay-Valley        98.43%      21.60%           91.10%
10/24/2020 Pacific      Honolulu          97.22%      32.31%           62.24%

10/24/2020 Pacific      Los Angeles       98.59%      79.89%           99.89%

10/24/2020 Pacific      Sacramento        96.75%      81.41%           97.78%
10/24/2020 Pacific      San Diego         98.84%      99.70%           98.31%

10/24/2020 Pacific      San Francisco     98.32%      40.48%           98.31%
10/24/2020 Pacific      Santa Ana         99.02%      96.62%           99.97%

10/24/2020   Pacific    Sierra Coastal    98.49%      99.29%           99.99%
10/24/2020   Southern   Alabama           65.65%      34.55%           52.54%
10/24/2020   Southern   Arkansas          91.46%      45.16%           69.23%
10/24/2020   Southern   Dallas            94.59%      69.57%           35.97%
10/24/2020   Southern   Ft. Worth         90.04%      97.38%           31.22%

10/24/2020   Southern   Gulf Atlantic     90.81%       3.60%           99.10%
10/24/2020   Southern   Houston           84.64%      19.51%            5.60%
10/24/2020   Southern   Louisiana         77.18%      32.00%            8.03%
10/24/2020   Southern   Mississippi       85.50%      36.84%            9.85%
10/24/2020   Southern   Oklahoma          75.32%      70.00%           99.94%
10/24/2020   Southern   Rio Grande        91.09%      55.56%           99.55%

10/24/2020   Southern   South Florida     92.91%      22.63%           52.03%
10/24/2020   Southern   Suncoast          96.63%      60.59%           85.75%
10/24/2020   Western    Alaska            79.59%      36.00%           64.41%
10/24/2020   Western    Arizona           97.56%      79.07%           99.86%

10/24/2020 Western      Central Plains    96.72%      68.57%           99.99%
                        Colorado/Wyo
10/24/2020 Western      ming              69.96%      66.32%           91.90%
10/24/2020 Western      Dakotas           96.23%      29.63%           99.75%
10/24/2020 Western      Hawkeye           95.25%      47.73%           99.46%

10/24/2020 Western      Mid-Americas      93.80%      69.09%           99.99%

10/24/2020 Western      Nevada Sierra     97.86%      68.03%           99.78%
10/24/2020 Western      Northland         97.30%      15.76%           96.62%
10/24/2020 Western      Portland          92.49%      14.55%           61.85%
    Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 5 of 19



10/24/2020 Western         Salt Lake City     98.78%   96.66%          94.79%
10/24/2020 Western         Seattle            97.76%    6.05%          32.72%

10/26/2020 Capital Metro   Atlanta            89.45%    1.66%          42.37%

10/26/2020 Capital Metro   Baltimore          91.27%   90.56%          37.66%

10/26/2020 Capital Metro   Capital            93.21%   99.74%          89.46%
                           Greater S
10/26/2020 Capital Metro   Carolina           87.10%   56.44%          83.66%

10/26/2020 Capital Metro   Greensboro         82.71%   97.49%          74.88%

10/26/2020 Capital Metro   Mid-Carolinas      86.11%   97.46%          34.87%

10/26/2020 Capital Metro   Norther Virginia   93.50%   85.71%          77.30%

10/26/2020 Capital Metro   Richmond           91.18%   34.64%          96.83%

10/26/2020 Eastern         Appalachian        74.91%   66.67%          96.71%

                           Central
10/26/2020 Eastern         Pennsylvania       78.76%    7.65%           1.61%

10/26/2020 Eastern         Kentuckiana        64.55%   78.38%          99.77%

10/26/2020 Eastern         Norther Ohio       92.64%   35.76%          40.16%

10/26/2020 Eastern         Ohio Valley        94.80%   22.15%          52.94%
                           Philadelphia
10/26/2020 Eastern         Metropo            93.03%   95.06%           0.07%

10/26/2020 Eastern         South Jersey       90.89%   99.96%           3.25%
10/26/2020 Eastern         Tennessee          92.82%   79.06%          96.78%
                           Western New
10/26/2020 Eastern         York               96.60%   95.74%          84.23%

                           Western
10/26/2020 Eastern         Pennsylvania       97.26%   25.27%          83.43%

10/26/2020 Great Lakes     Central Illinois   94.36%   78.15%          99.80%

10/26/2020 Great Lakes     Chicago            87.64%   76.81%          79.13%

10/26/2020 Great Lakes     Detroit            73.65%   48.45%          24.64%
    Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 6 of 19



10/26/2020 Great Lakes   Gateway           93.18%     98.79%           99.90%

10/26/2020 Great Lakes   Greater Indiana   79.73%     92.38%           94.75%
                         Greater
10/26/2020 Great Lakes   Michigan          87.29%      7.26%           99.88%

10/26/2020 Great Lakes   Lakeland          87.44%     12.96%           90.91%
10/26/2020 Northeast     Albany            96.32%     93.38%           64.83%
10/26/2020 Northeast     Caribbean         98.67%     32.26%           98.67%
                         Connecticut
10/26/2020 Northeast     Valley            94.79%     98.08%           76.79%

10/26/2020 Northeast     Greater Boston    96.96%     88.15%           78.30%

10/26/2020 Northeast     Long Island       96.02%     90.48%           77.86%
10/26/2020 Northeast     New York          96.48%     93.89%           27.24%

                         Northern New
10/26/2020 Northeast     England           84.41%     91.49%           94.41%

                         Northern New
10/26/2020 Northeast     Jersey            96.76%     97.47%           11.17%
10/26/2020 Northeast     Triboro           89.12%     94.01%           14.30%

10/26/2020 Northeast     Westchester       94.53%     97.14%           80.16%
10/26/2020 Pacific       Bay-Valley        96.85%     43.23%           98.03%
10/26/2020 Pacific       Honolulu          94.72%     63.16%           99.49%

10/26/2020 Pacific       Los Angeles       96.38%     73.38%           92.39%

10/26/2020 Pacific       Sacramento        97.07%     95.65%           82.16%
10/26/2020 Pacific       San Diego         98.07%     81.85%           99.34%

10/26/2020 Pacific       San Francisco     97.82%     78.33%           99.54%
10/26/2020 Pacific       Santa Ana         97.65%     98.77%           99.34%

10/26/2020   Pacific     Sierra Coastal    97.96%     87.02%           94.81%
10/26/2020   Southern    Alabama           74.19%     58.06%           85.35%
10/26/2020   Southern    Arkansas          91.95%     87.50%           98.28%
10/26/2020   Southern    Dallas            91.98%     84.76%           86.00%
10/26/2020   Southern    Ft. Worth         88.68%     15.02%           47.62%

10/26/2020   Southern    Gulf Atlantic     85.82%     10.22%           27.47%
10/26/2020   Southern    Houston           90.23%     84.27%           97.45%
10/26/2020   Southern    Louisiana         74.03%     55.34%           98.34%
10/26/2020   Southern    Mississippi       73.93%     67.44%           82.13%
    Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 7 of 19


10/26/2020 Southern        Oklahoma           77.95%   89.74%          99.74%
10/26/2020 Southern        Rio Grande         87.71%   85.09%          92.82%

10/26/2020   Southern      South Florida      90.40%   80.00%          87.20%
10/26/2020   Southern      Suncoast           94.38%   72.17%          92.89%
10/26/2020   Western       Alaska             82.52%   62.50%          66.67%
10/26/2020   Western       Arizona            97.90%   83.68%          92.15%

10/26/2020 Western         Central Plains     90.81%   28.89%          99.70%
                           Colorado/Wyo
10/26/2020 Western         ming               61.45%   48.03%          68.01%
10/26/2020 Western         Dakotas            94.98%   55.74%          93.52%
10/26/2020 Western         Hawkeye            97.57%   81.36%          99.83%

10/26/2020 Western         Mid-Americas       86.66%   80.91%          99.88%

10/26/2020 Western         Nevada Sierra      87.15%   60.98%          98.59%
10/26/2020 Western         Northland          92.23%   85.36%          97.58%
10/26/2020 Western         Portland           97.24%   61.14%          62.16%

10/26/2020 Western         Salt Lake City     97.83%   88.99%          94.56%
10/26/2020 Western         Seattle            96.26%   12.65%          97.24%

10/27/2020 Capital Metro   Atlanta            39.71%    0.37%          10.69%

10/27/2020 Capital Metro   Baltimore          85.08%   66.12%           2.65%

10/27/2020 Capital Metro   Capital            88.95%   99.95%          11.05%
                           Greater S
10/27/2020 Capital Metro   Carolina           80.07%   64.29%          12.45%

10/27/2020 Capital Metro   Greensboro         75.45%   98.44%          43.79%

10/27/2020 Capital Metro   Mid-Carolinas      70.52%   88.69%          76.98%

10/27/2020 Capital Metro   Norther Virginia   60.74%   60.71%          83.06%

10/27/2020 Capital Metro   Richmond           82.58%   86.17%          88.67%

10/27/2020 Eastern         Appalachian        49.55%   36.23%          44.44%

                           Central
10/27/2020 Eastern         Pennsylvania       56.34%   22.07%           1.88%

10/27/2020 Eastern         Kentuckiana        55.59%    8.51%          86.99%

10/27/2020 Eastern         Norther Ohio       91.43%    4.58%           0.34%
    Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 8 of 19



10/27/2020 Eastern       Ohio Valley        94.82%    34.43%           26.74%
                         Philadelphia
10/27/2020 Eastern       Metropo            96.07%    85.95%            0.01%

10/27/2020 Eastern       South Jersey       96.71%    99.76%            0.12%
10/27/2020 Eastern       Tennessee          91.96%    61.29%           72.47%
                         Western New
10/27/2020 Eastern       York               98.20%    94.34%           78.13%

                         Western
10/27/2020 Eastern       Pennsylvania       97.25%    97.41%           95.14%

10/27/2020 Great Lakes   Central Illinois   85.02%     7.26%           98.48%

10/27/2020 Great Lakes   Chicago            90.02%    63.04%           16.94%

10/27/2020 Great Lakes   Detroit            48.72%    35.48%            1.14%

10/27/2020 Great Lakes   Gateway            80.17%    39.86%           22.94%

10/27/2020 Great Lakes   Greater Indiana    40.77%    62.50%           14.74%
                         Greater
10/27/2020 Great Lakes   Michigan           55.03%     0.86%            0.11%

10/27/2020 Great Lakes   Lakeland           53.87%    82.50%            3.46%
10/27/2020 Northeast     Albany             82.37%    50.00%           47.37%
10/27/2020 Northeast     Caribbean          99.57%    26.56%           66.67%
                         Connecticut
10/27/2020 Northeast     Valley             75.22%    56.00%            7.96%

10/27/2020 Northeast     Greater Boston     93.69%    91.24%           92.20%

10/27/2020 Northeast     Long Island        97.15%    80.56%            5.75%
10/27/2020 Northeast     New York           94.95%    19.35%           98.24%

                         Northern New
10/27/2020 Northeast     England            54.72%    66.67%            2.10%

                         Northern New
10/27/2020 Northeast     Jersey             97.50%    99.96%            0.62%
10/27/2020 Northeast     Triboro            95.51%    32.00%           86.56%

10/27/2020 Northeast     Westchester        70.44%    76.92%           81.42%
10/27/2020 Pacific       Bay-Valley         99.08%    54.55%           94.24%
10/27/2020 Pacific       Honolulu           96.42%    91.30%           97.00%
    Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 9 of 19



10/27/2020 Pacific         Los Angeles      99.22%    17.06%           73.45%

10/27/2020 Pacific         Sacramento       97.93%    42.86%           34.68%
10/27/2020 Pacific         San Diego        99.12%    10.86%           98.04%

10/27/2020 Pacific         San Francisco    99.33%    84.62%           96.51%
10/27/2020 Pacific         Santa Ana        99.14%    25.00%           96.47%

10/27/2020   Pacific       Sierra Coastal   98.72%    98.56%           93.36%
10/27/2020   Southern      Alabama          51.04%    55.56%            4.56%
10/27/2020   Southern      Arkansas         66.15%    80.00%            1.52%
10/27/2020   Southern      Dallas           85.11%    61.54%            0.87%
10/27/2020   Southern      Ft. Worth        73.74%    27.45%            2.52%

10/27/2020   Southern      Gulf Atlantic    84.80%    15.17%           87.23%
10/27/2020   Southern      Houston          74.95%    70.00%           12.82%
10/27/2020   Southern      Louisiana        63.81%    82.76%           12.50%
10/27/2020   Southern      Mississippi      84.10%   100.00%            3.57%
10/27/2020   Southern      Oklahoma         60.45%    27.27%            4.62%
10/27/2020   Southern      Rio Grande       84.53%    46.88%            5.75%

10/27/2020   Southern      South Florida    94.51%    83.78%           95.12%
10/27/2020   Southern      Suncoast         97.13%    90.94%            8.82%
10/27/2020   Western       Alaska           81.30%    20.00%           48.86%
10/27/2020   Western       Arizona          98.35%    18.81%           46.15%

10/27/2020 Western         Central Plains   95.62%    52.94%           96.93%
                           Colorado/Wyo
10/27/2020 Western         ming             77.26%     1.53%            2.11%
10/27/2020 Western         Dakotas          92.67%    19.61%            2.90%
10/27/2020 Western         Hawkeye          97.69%    72.73%            0.09%

10/27/2020 Western         Mid-Americas     95.02%    44.44%            0.08%

10/27/2020 Western         Nevada Sierra    97.69%    24.73%           32.99%
10/27/2020 Western         Northland        95.48%    86.87%           82.87%
10/27/2020 Western         Portland         97.79%     6.41%           44.24%

10/27/2020 Western         Salt Lake City   88.99%     8.16%           47.13%
10/27/2020 Western         Seattle          98.09%     6.51%           28.47%

10/28/2020 Capital Metro   Atlanta          94.97%     4.38%           24.39%

10/28/2020 Capital Metro   Baltimore        94.22%    54.74%            7.31%

10/28/2020 Capital Metro   Capital          96.46%     9.31%           41.85%
   Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 10 of 19


                           Greater S
10/28/2020 Capital Metro   Carolina           91.01%        9.21%       6.55%

10/28/2020 Capital Metro   Greensboro         90.90%       66.18%      97.47%

10/28/2020 Capital Metro   Mid-Carolinas      90.08%       57.01%      12.95%

10/28/2020 Capital Metro   Norther Virginia   96.99%       23.46%      32.79%

10/28/2020 Capital Metro   Richmond           96.90%       14.71%       6.65%

10/28/2020 Eastern         Appalachian        88.79%       35.29%      22.22%

                           Central
10/28/2020 Eastern         Pennsylvania       83.33%       16.39%      82.00%

10/28/2020 Eastern         Kentuckiana        59.80%       46.15%      27.55%

10/28/2020 Eastern         Norther Ohio       97.62%       29.41%       1.50%

10/28/2020 Eastern         Ohio Valley        97.96%       30.66%      87.45%
                           Philadelphia
10/28/2020 Eastern         Metropo            96.71%       43.84%       1.68%

10/28/2020 Eastern         South Jersey       97.46%       98.25%       0.24%
10/28/2020 Eastern         Tennessee          94.07%       57.69%       7.12%
                           Western New
10/28/2020 Eastern         York               98.53%        6.67%       1.50%

                           Western
10/28/2020 Eastern         Pennsylvania       98.52%       97.66%      23.53%

10/28/2020 Great Lakes     Central Illinois   96.11%        3.06%      75.99%

10/28/2020 Great Lakes     Chicago            95.89%       57.14%      42.80%

10/28/2020 Great Lakes     Detroit            78.95%       64.58%      99.89%

10/28/2020 Great Lakes     Gateway            95.68%       56.99%      39.58%

10/28/2020 Great Lakes     Greater Indiana    86.23%       74.67%      91.97%
                           Greater
10/28/2020 Great Lakes     Michigan           95.49%        1.96%      44.22%

10/28/2020 Great Lakes     Lakeland           92.79%       14.58%      69.50%
10/28/2020 Northeast       Albany             98.31%       66.67%       2.20%
10/28/2020 Northeast       Caribbean          99.50% Null%              0.00%
   Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 11 of 19


                        Connecticut
10/28/2020 Northeast    Valley            98.12%      41.18%           72.08%

10/28/2020 Northeast    Greater Boston    97.72%      28.57%           32.18%

10/28/2020 Northeast    Long Island       99.00%     100.00%           22.22%
10/28/2020 Northeast    New York          97.35%      83.33%           19.15%

                        Northern New
10/28/2020 Northeast    England           82.26%       3.92%            8.06%

                        Northern New
10/28/2020 Northeast    Jersey            97.28%      99.35%            0.71%
10/28/2020 Northeast    Triboro           88.13%      90.91%            3.93%

10/28/2020 Northeast    Westchester       97.89%      25.00%           17.62%
10/28/2020 Pacific      Bay-Valley        99.19%      12.50%           93.67%
10/28/2020 Pacific      Honolulu          98.94%      50.00%           92.73%

10/28/2020 Pacific      Los Angeles       98.87%      16.38%           81.35%

10/28/2020 Pacific      Sacramento        99.33%      85.19%           47.01%
10/28/2020 Pacific      San Diego         99.32%      99.86%           98.44%

10/28/2020 Pacific      San Francisco     98.90%      16.67%           98.54%
10/28/2020 Pacific      Santa Ana         99.66%      99.16%           93.42%

10/28/2020   Pacific    Sierra Coastal    98.83%      98.97%           98.93%
10/28/2020   Southern   Alabama           71.32%      21.21%           12.61%
10/28/2020   Southern   Arkansas          94.68%       0.00%           76.92%
10/28/2020   Southern   Dallas            93.87%       6.78%           43.59%
10/28/2020   Southern   Ft. Worth         95.06%       0.00%           11.24%

10/28/2020   Southern   Gulf Atlantic     94.00%      15.94%           97.15%
10/28/2020   Southern   Houston           95.05%      33.33%           45.95%
10/28/2020   Southern   Louisiana         67.54%      83.33%           72.15%
10/28/2020   Southern   Mississippi       91.38%      71.43%            1.79%
10/28/2020   Southern   Oklahoma          64.15%      50.00%           25.00%
10/28/2020   Southern   Rio Grande        91.65%       4.90%           12.37%

10/28/2020   Southern   South Florida     95.04%      24.49%           97.46%
10/28/2020   Southern   Suncoast          96.43%      89.54%           90.23%
10/28/2020   Western    Alaska            93.78%      60.00%           99.90%
10/28/2020   Western    Arizona           98.07%      88.70%            1.60%

10/28/2020 Western      Central Plains   96.49%       22.22%           51.14%
   Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 12 of 19


                           Colorado/Wyo
10/28/2020 Western         ming               78.87%    0.39%          44.71%
10/28/2020 Western         Dakotas            96.60%    4.55%          75.19%
10/28/2020 Western         Hawkeye            98.46%   40.00%           0.30%

10/28/2020 Western         Mid-Americas       95.61%   71.43%           3.57%

10/28/2020 Western         Nevada Sierra      98.03%   18.27%          64.45%
10/28/2020 Western         Northland          97.08%    0.36%          62.62%
10/28/2020 Western         Portland           98.12%   15.09%          69.55%

10/28/2020 Western         Salt Lake City     98.09%   97.43%          48.39%
10/28/2020 Western         Seattle            98.24%    0.62%          36.67%

10/29/2020 Capital Metro   Atlanta            93.15%    2.31%          10.26%

10/29/2020 Capital Metro   Baltimore          95.66%   46.16%          11.75%

10/29/2020 Capital Metro   Capital            94.94%   40.82%          85.99%
                           Greater S
10/29/2020 Capital Metro   Carolina           77.58%   66.67%          22.76%

10/29/2020 Capital Metro   Greensboro         88.65%   89.20%          79.04%

10/29/2020 Capital Metro   Mid-Carolinas      84.37%   17.11%          86.21%

10/29/2020 Capital Metro   Norther Virginia   95.14%   21.31%          82.73%

10/29/2020 Capital Metro   Richmond           93.70%   84.85%          19.52%

10/29/2020 Eastern         Appalachian        89.53%   79.17%          69.87%

                           Central
10/29/2020 Eastern         Pennsylvania       69.42%   57.14%          30.31%

10/29/2020 Eastern         Kentuckiana        83.48%   24.29%          76.84%

10/29/2020 Eastern         Norther Ohio       86.11%   87.14%           0.72%

10/29/2020 Eastern         Ohio Valley        95.50%   95.45%          86.67%
                           Philadelphia
10/29/2020 Eastern         Metropo            91.10%   99.20%           0.22%

10/29/2020 Eastern         South Jersey       95.45%   99.70%           0.13%
10/29/2020 Eastern         Tennessee          96.42%   27.47%          61.97%
                           Western New
10/29/2020 Eastern         York               96.69%   66.67%          98.97%
   Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 13 of 19



                         Western
10/29/2020 Eastern       Pennsylvania       97.26%   99.40%            96.77%

10/29/2020 Great Lakes   Central Illinois   96.84%   98.95%            76.90%

10/29/2020 Great Lakes   Chicago            95.27%   80.65%            85.51%

10/29/2020 Great Lakes   Detroit            76.47%   95.96%            99.82%

10/29/2020 Great Lakes   Gateway            93.18%   60.89%            61.70%

10/29/2020 Great Lakes   Greater Indiana    83.21%   76.56%            83.87%
                         Greater
10/29/2020 Great Lakes   Michigan           89.19%   97.60%            27.58%

10/29/2020 Great Lakes   Lakeland           93.71%   90.48%            94.12%
10/29/2020 Northeast     Albany             96.89%   80.00%            84.04%
10/29/2020 Northeast     Caribbean          99.78%                     80.00%
                         Connecticut
10/29/2020 Northeast     Valley             95.46%   42.55%            63.61%

10/29/2020 Northeast     Greater Boston     92.48%   22.61%            52.42%

10/29/2020 Northeast     Long Island        96.98%   95.65%            60.83%
10/29/2020 Northeast     New York           97.07%   81.08%            89.52%

                         Northern New
10/29/2020 Northeast     England            80.92%   64.71%            26.50%

                         Northern New
10/29/2020 Northeast     Jersey             97.54%   86.30%            52.02%
10/29/2020 Northeast     Triboro            92.34%   92.00%            96.06%

10/29/2020 Northeast     Westchester        95.90%   82.61%            96.54%
10/29/2020 Pacific       Bay-Valley         98.47%   60.53%            99.36%
10/29/2020 Pacific       Honolulu           91.50%   65.63%            95.80%

10/29/2020 Pacific       Los Angeles        98.35%   54.35%            60.65%

10/29/2020 Pacific       Sacramento         98.55%   97.05%            89.77%
10/29/2020 Pacific       San Diego          99.32%   98.54%            25.22%

10/29/2020 Pacific       San Francisco      98.86%   65.79%            98.89%
10/29/2020 Pacific       Santa Ana          98.58%   99.23%            54.48%

10/29/2020 Pacific       Sierra Coastal     98.56%   35.00%            90.57%
   Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 14 of 19


10/29/2020   Southern      Alabama            88.78%   70.45%           9.12%
10/29/2020   Southern      Arkansas           97.70%   86.49%          82.28%
10/29/2020   Southern      Dallas             95.37%   63.89%          34.96%
10/29/2020   Southern      Ft. Worth          94.41%   99.34%          95.87%

10/29/2020   Southern      Gulf Atlantic      95.83%   34.58%          93.63%
10/29/2020   Southern      Houston            96.33%   85.45%          32.31%
10/29/2020   Southern      Louisiana          92.67%   92.86%          93.98%
10/29/2020   Southern      Mississippi        93.55%   83.33%          29.17%
10/29/2020   Southern      Oklahoma           80.53%   80.00%          85.95%
10/29/2020   Southern      Rio Grande         94.22%   90.63%          63.85%

10/29/2020   Southern      South Florida      96.13%   64.86%          96.94%
10/29/2020   Southern      Suncoast           97.95%   26.35%          76.41%
10/29/2020   Western       Alaska             83.30%   85.71%          99.81%
10/29/2020   Western       Arizona            98.43%   88.29%          40.49%

10/29/2020 Western         Central Plains     93.90%   31.03%          55.67%
                           Colorado/Wyo
10/29/2020 Western         ming               70.47%   54.69%          69.35%
10/29/2020 Western         Dakotas            97.54%   42.86%          96.15%
10/29/2020 Western         Hawkeye            97.64%   64.71%          31.65%

10/29/2020 Western         Mid-Americas       95.02%   71.43%          16.57%

10/29/2020 Western         Nevada Sierra      98.15%   25.41%          99.10%
10/29/2020 Western         Northland          84.19%   47.46%          53.56%
10/29/2020 Western         Portland           97.46%   28.75%          76.22%

10/29/2020 Western         Salt Lake City     97.61%   98.53%          94.84%
10/29/2020 Western         Seattle            98.11%   14.49%          87.14%

10/30/2020 Capital Metro   Atlanta            79.41%    4.78%          65.28%

10/30/2020 Capital Metro   Baltimore          91.01%    3.97%          18.89%

10/30/2020 Capital Metro   Capital            92.61%   27.66%          96.87%
                           Greater S
10/30/2020 Capital Metro   Carolina           82.29%   23.16%          67.88%

10/30/2020 Capital Metro   Greensboro         81.19%    0.88%          89.05%

10/30/2020 Capital Metro   Mid-Carolinas      77.72%   31.25%          36.30%

10/30/2020 Capital Metro   Norther Virginia   91.85%   89.47%          96.40%

10/30/2020 Capital Metro   Richmond           90.98%   90.48%          79.37%
   Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 15 of 19



10/30/2020 Eastern       Appalachian        89.86%    21.05%           96.42%

                         Central
10/30/2020 Eastern       Pennsylvania       67.91%    26.90%           68.40%

10/30/2020 Eastern       Kentuckiana        73.61%    70.00%           68.80%

10/30/2020 Eastern       Norther Ohio       94.96%    35.33%           24.83%

10/30/2020 Eastern       Ohio Valley        93.80%    30.57%           77.10%
                         Philadelphia
10/30/2020 Eastern       Metropo            87.25%    98.62%           14.12%

10/30/2020 Eastern       South Jersey       92.52%   33.45%            35.92%
10/30/2020 Eastern       Tennessee          91.48%   80.30%            78.32%
                         Western New
10/30/2020 Eastern       York               97.10%   100.00%           79.84%

                         Western
10/30/2020 Eastern       Pennsylvania       90.85%    99.17%           98.90%

10/30/2020 Great Lakes   Central Illinois   88.57%   75.07%            47.27%

10/30/2020 Great Lakes   Chicago            91.56%    91.67%           67.32%

10/30/2020 Great Lakes   Detroit            77.37%    77.78%            9.81%

10/30/2020 Great Lakes   Gateway            90.10%   93.02%            49.11%

10/30/2020 Great Lakes   Greater Indiana    62.05%   28.99%            95.15%
                         Greater
10/30/2020 Great Lakes   Michigan           86.25%    97.31%           77.25%

10/30/2020 Great Lakes   Lakeland           86.77%   73.68%            54.51%
10/30/2020 Northeast     Albany             95.98%   88.89%            44.75%
10/30/2020 Northeast     Caribbean          98.70%   85.71%            99.47%
                         Connecticut
10/30/2020 Northeast     Valley             91.21%    86.96%           89.29%

10/30/2020 Northeast     Greater Boston     93.55%    80.00%           99.29%

10/30/2020 Northeast     Long Island        94.49%   100.00%           47.46%
10/30/2020 Northeast     New York           93.86%    95.65%           99.07%

                         Northern New
10/30/2020 Northeast     England            73.51%    44.83%           97.27%
   Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 16 of 19



                        Northern New
10/30/2020 Northeast    Jersey            97.36%     95.61%            99.30%
10/30/2020 Northeast    Triboro           89.69%     74.19%            96.97%

10/30/2020 Northeast    Westchester       95.44%     78.57%            96.84%
10/30/2020 Pacific      Bay-Valley        98.27%     91.36%            97.59%
10/30/2020 Pacific      Honolulu          92.49%     95.24%            99.56%

10/30/2020 Pacific      Los Angeles       98.69%     92.59%            46.36%

10/30/2020 Pacific      Sacramento        98.26%     38.10%            92.70%
10/30/2020 Pacific      San Diego         97.98%     99.17%            95.49%

10/30/2020 Pacific      San Francisco     96.32%     97.44%            98.13%
10/30/2020 Pacific      Santa Ana         98.72%     98.16%            83.41%

10/30/2020   Pacific    Sierra Coastal    97.97%     43.08%            88.99%
10/30/2020   Southern   Alabama           77.39%     13.70%            92.03%
10/30/2020   Southern   Arkansas          91.99%     75.00%            99.29%
10/30/2020   Southern   Dallas            89.28%     94.34%            86.77%
10/30/2020   Southern   Ft. Worth         79.82%     78.26%            99.84%

10/30/2020   Southern   Gulf Atlantic     85.37%     39.56%            63.96%
10/30/2020   Southern   Houston           86.67%     34.69%            84.31%
10/30/2020   Southern   Louisiana         85.26%     72.00%            55.21%
10/30/2020   Southern   Mississippi       74.63%     18.18%            85.62%
10/30/2020   Southern   Oklahoma          66.03%     91.67%            97.87%
10/30/2020   Southern   Rio Grande        82.17%     86.05%            96.07%

10/30/2020   Southern   South Florida     88.91%     70.00%            94.68%
10/30/2020   Southern   Suncoast          93.75%     89.11%            70.61%
10/30/2020   Western    Alaska            91.27%     40.00%            77.29%
10/30/2020   Western    Arizona           91.71%     89.99%            99.24%

10/30/2020 Western      Central Plains   93.67%      70.27%            94.15%
                        Colorado/Wyo
10/30/2020 Western      ming              60.52%     92.14%            19.94%
10/30/2020 Western      Dakotas           94.26%     84.62%            95.80%
10/30/2020 Western      Hawkeye           95.10%     96.30%            87.40%

10/30/2020 Western      Mid-Americas      90.79%     95.16%            67.98%

10/30/2020 Western      Nevada Sierra     97.76%     33.80%            91.82%
10/30/2020 Western      Northland         93.06%     42.22%            80.72%
10/30/2020 Western      Portland          95.50%     79.41%            76.82%
   Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 17 of 19



10/30/2020 Western         Salt Lake City     98.62%    85.58%         98.20%
10/30/2020 Western         Seattle            94.62%    35.06%         98.91%

10/31/2020 Capital Metro   Atlanta            63.68%     1.46%         44.05%

10/31/2020 Capital Metro   Baltimore          89.92%    27.91%         78.08%

10/31/2020 Capital Metro   Capital            92.15%    47.83%         85.80%
                           Greater S
10/31/2020 Capital Metro   Carolina           78.90%    54.55%         58.08%

10/31/2020 Capital Metro   Greensboro         79.67%     1.22%         86.22%

10/31/2020 Capital Metro   Mid-Carolinas      75.89%    69.57%         46.66%

10/31/2020 Capital Metro   Norther Virginia   78.27%    62.07%         83.50%

10/31/2020 Capital Metro   Richmond           86.30%    20.44%         95.25%

10/31/2020 Eastern         Appalachian        83.50%    85.71%         86.35%

                           Central
10/31/2020 Eastern         Pennsylvania       62.24%    11.85%         52.35%

10/31/2020 Eastern         Kentuckiana        72.66%    66.67%         96.99%

10/31/2020 Eastern         Norther Ohio       92.44%    18.23%         68.11%

10/31/2020 Eastern         Ohio Valley        94.18%    77.59%         96.35%
                           Philadelphia
10/31/2020 Eastern         Metropo            78.36%    75.70%          7.59%

10/31/2020 Eastern         South Jersey       91.81%    98.12%         15.62%
10/31/2020 Eastern         Tennessee          87.39%    35.09%         97.34%
                           Western New
10/31/2020 Eastern         York               93.43%   100.00%         75.63%

                           Western
10/31/2020 Eastern         Pennsylvania       89.98%    95.68%         94.10%

10/31/2020 Great Lakes     Central Illinois   90.27%     5.56%         68.52%

10/31/2020 Great Lakes     Chicago            89.36%   100.00%         90.71%

10/31/2020 Great Lakes     Detroit            78.67%    65.96%          8.71%
   Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 18 of 19



10/31/2020 Great Lakes   Gateway           87.66%    28.13%            98.51%

10/31/2020 Great Lakes   Greater Indiana   61.12%    78.57%            90.56%
                         Greater
10/31/2020 Great Lakes   Michigan          70.62%     78.26%           85.36%

10/31/2020 Great Lakes   Lakeland          77.59%     68.75%           77.99%
10/31/2020 Northeast     Albany            94.98%      9.80%           89.88%
10/31/2020 Northeast     Caribbean         97.99%    100.00%           99.12%
                         Connecticut
10/31/2020 Northeast     Valley            92.68%    77.78%            55.32%

10/31/2020 Northeast     Greater Boston    91.55%    49.15%            65.38%

10/31/2020 Northeast     Long Island       97.15%    10.53%            33.29%
10/31/2020 Northeast     New York          91.76%    79.31%            95.27%

                         Northern New
10/31/2020 Northeast     England           64.05%     13.04%           82.14%

                         Northern New
10/31/2020 Northeast     Jersey            94.15%     95.75%           98.86%
10/31/2020 Northeast     Triboro           88.17%     75.76%           95.33%

10/31/2020 Northeast     Westchester       94.75%    20.00%            90.25%
10/31/2020 Pacific       Bay-Valley        97.85%    72.22%            97.40%
10/31/2020 Pacific       Honolulu          84.86%    96.30%            87.25%

10/31/2020 Pacific       Los Angeles       98.32%    63.16%            20.77%

10/31/2020 Pacific       Sacramento        97.16%    20.41%            92.46%
10/31/2020 Pacific       San Diego         98.05%    98.04%            87.63%

10/31/2020 Pacific       San Francisco     96.10%    88.24%            98.18%
10/31/2020 Pacific       Santa Ana         98.79%    99.62%            90.85%

10/31/2020   Pacific     Sierra Coastal    97.57%    33.33%            65.18%
10/31/2020   Southern    Alabama           73.59%    16.41%            87.49%
10/31/2020   Southern    Arkansas          88.37%    50.00%            98.70%
10/31/2020   Southern    Dallas            88.35%    18.75%            51.08%
10/31/2020   Southern    Ft. Worth         85.43%    66.67%            63.59%

10/31/2020   Southern    Gulf Atlantic     84.71%    67.74%            51.85%
10/31/2020   Southern    Houston           82.01%    15.38%            61.62%
10/31/2020   Southern    Louisiana         69.00%    34.62%            69.52%
10/31/2020   Southern    Mississippi       67.35%     0.00%            98.22%
   Case 1:20-cv-02405-EGS Document 58-3 Filed 11/01/20 Page 19 of 19


10/31/2020 Southern     Oklahoma          79.02%     19.15%            98.89%
10/31/2020 Southern     Rio Grande        84.31%     73.08%            77.30%

10/31/2020   Southern   South Florida     85.63%     75.86%            86.28%
10/31/2020   Southern   Suncoast          93.02%     16.51%            81.24%
10/31/2020   Western    Alaska            92.10%      0.00%            97.19%
10/31/2020   Western    Arizona           89.47%     63.36%            89.97%

10/31/2020 Western      Central Plains   87.85%      31.58%            96.24%
                        Colorado/Wyo
10/31/2020 Western      ming              42.71%      9.59%            12.82%
10/31/2020 Western      Dakotas           89.73%     63.64%            86.47%
10/31/2020 Western      Hawkeye           94.46%     50.00%            77.14%

10/31/2020 Western      Mid-Americas      81.22%     64.29%            90.76%

10/31/2020 Western      Nevada Sierra     94.62%     28.13%            95.64%
10/31/2020 Western      Northland         79.43%     33.33%            83.58%
10/31/2020 Western      Portland          93.10%     38.10%            86.43%

10/31/2020 Western      Salt Lake City    95.32%     18.02%            96.58%
10/31/2020 Western      Seattle           94.73%     12.75%            84.08%
